Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending.
The Drawings filed 04/28/2020 are approved by the examiner.
The IDS statement filed 04/28/2020 has been considered.  An initialed copy accompanies this action.
Claim Objections
Claims 7, 9, and 16 are objected to because of the following informalities:  
In claim 7, Applicant is suggested to amend the limitation “wherein the battery protection system is on a battery-can, on the battery, or within the battery-can” to read as “wherein the battery protection system is on a battery-can, on the battery, or within a battery-can” in order to improve clarity in the claim.  
In claim 9, Applicant is suggested to amend “Ti3O5” to read as “Ti3O5” in order to improve clarity in the claim. 
In claim 16, Applicant is suggested to amend the limitation “on a battery-can and/or within the battery-can encasing a battery” to read as “on a battery-can and/or within a battery-can encasing a battery” in order to improve clarity in the claim.  The limitation is otherwise understood and interpreted to mean each case of the battery-can encases a battery. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term “the separator” in claim 10 lacks sufficient antecedent basis.  Applicant is suggested to amend the term to read as “a separator” in order to overcome this rejection.  Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Interpretation
The independent claims set forth “inorganic phase change material (IPCM)” which clearly defines and provides antecedent basis for the abbreviation “IPCM” referred to and further limited in dependent claims.  
Claim 10 recites the term “the battery’s electrodes”.  While parent claim 7 does not necessarily recite the battery comprises electrode(s), the instant term nevertheless has clear, definite implicit basis from the mere recitation of “a battery” since a person of ordinary skill in the art would understand a battery inherently contains electrodes. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6-9, 12-15 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Kim (WO 2020/076067 A1, utilizing US 2020/0388892 as an English language equivalent).
As to claims 1-3, Kim teaches a battery protection system (a battery module that improves performance of secondary batteries through thermal control, abstract) comprising at least one non-flammable anhydrous inorganic phase change material or IPCM in thermal contact with the battery or a battery-can housing the battery that undergoes a phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg of heat (a heat pressure exchange member comprising Ti3O5, para. 0072; see also the Figures depicting the heat pressure exchange member 300 in contact with secondary batteries 100).  Ti3O5 inherently meets the claimed IPCM and undergoes a solid-solid phase change. 
As to claim 6, Kim teaches the IPCM is encapsulated wherein an encapsulant comprises a polymer or steel (the heat pressure exchange member 300 contains a body unit 320 positioned at an outer circumference of the heat exchange unit 10 to surround the edges of the heat exchange unit 310 and/or coat the surface of the body unit 320, Fig. 9-13 and para. 0108-0120; the body unit 320 contains a heat conduction part 321 made of a metal material containing iron and a heat blocking part 322 made of a polymer, para. 0100-0102). 
As to claim 7-9, Kim teaches a battery-package (a battery module that improves performance of secondary batteries through thermal control comprising a secondary battery, abstract) comprising at least one non-flammable anhydrous inorganic phase change material or IPCM that undergoes a phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg of heat (a heat pressure exchange member comprising Ti3O5, para. 0072), wherein the battery protection system is on the battery or within a battery-can (see also the Figures depicting the heat pressure exchange member 300 in contact with secondary batteries 100 and within the module case 200).  Ti3O5 inherently meets the claimed IPCM and undergoes a solid-solid phase change. 
As to claims 12-14, Kim teaches the IPCM comprises a heat transfer filler comprising a metal in a composite (the heat pressure exchange member 300 contains a body unit 320 positioned at an outer circumference of the heat exchange unit 10 to surround the edges of the heat exchange unit 310 and/or coat the surface of the body unit 320, Fig. 9-13 and para. 0108-0120; the body unit 320 contains a heat conduction part 321 to transfer heat made of a thermally conductive metal material, para. 0100-0101)
As to claim 15, Kim teaches the IPCM is encapsulated wherein an encapsulant comprises a polymer or steel (the heat pressure exchange member 300 contains a body unit 320 positioned at an outer circumference of the heat exchange unit 10 to surround the edges of the heat exchange unit 310 and/or coat the surface of the body unit 320, Fig. 9-13 and para. 0108-0120; the body unit 320 contains a heat conduction part 321 made of a metal material containing iron and a heat blocking part 322 made of a polymer, para. 0100-0102). 

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim (WO 2020/076067 A1, utilizing US 2020/0388892 as an English language equivalent).
As to claims 16-18, Kim teach a method comprising providing a battery-package comprising a battery protection system comprising at least one non-flammable inorganic phase change material or IPCM on a battery-can and/or within a battery-can encasing a battery and absorbing heat in the at least on IPCM by at least one phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg of heat.  Specifically, the reference teaches a battery module that improves performance of secondary batteries through thermal control comprising a secondary battery (abstract) comprising a heat pressure exchange member comprising Ti3O5 described to undergo a solid-solid phase change (para. 0072); the Figures depict the heat pressure exchange member 300 in contact with secondary batteries 100 and within the module case 200.  Ti3O5 inherently meets the claimed IPCM and undergoes a solid-solid phase change.  The reference specifically or inherently meets the claimed limitations.
In the event Kim fail to teach the limitation that the phase change material absorbs heat during a phase change at a temperature of at least 100°C, this limitation is nevertheless obvious and encompassed by the teachings of the reference.  Kim teaches providing the same inorganic phase changing material that undergoes a solid-solid phase change (Ti3O5) and thus a person of ordinary skill in the art would understand and interpret the use of the reference’s battery module containing such would be capable of or undergo absorbing heat by a phase change at a temperature of at least 100°C as encompassed by the thermal control methods of the reference. 
As to claim 19, Kim teaches heat is transferred from the battery to the IPCM (the heat pressure exchange member absorbs heat from the battery, abstract and para. 0010).  Kim teaches the IPCM is in a composite further comprising a heat transfer filler (the heat pressure exchange member 300 contains a body unit 320 positioned at an outer circumference of the heat exchange unit 10 to surround the edges of the heat exchange unit 310 and/or coat the surface of the body unit 320, Fig. 9-13 and para. 0108-0120; the body unit 320 contains a heat conduction part 321 to transfer heat made of a thermally conductive metal material, para. 0100-0101).
As to claim 20, Kim teaches the IPCM is encapsulated wherein an encapsulant comprises a polymer or steel (the heat pressure exchange member 300 contains a body unit 320 positioned at an outer circumference of the heat exchange unit 10 to surround the edges of the heat exchange unit 310 and/or coat the surface of the body unit 320, Fig. 9-13 and para. 0108-0120; the body unit 320 contains a heat conduction part 321 made of a metal material containing iron and a heat blocking part 322 made of a polymer, para. 0100-0102).

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (CN 105514521 A).  An English language machine translation of Hu et al. is provided with this correspondence. 
As to claims 1-3, Hu et al. teach a battery protection system (battery with temperature regulation function, abstract) comprising at least one non-flammable anhydrous inorganic phase change material or IPCM in thermal contact with the battery or in a battery-can housing the battery that undergoes a phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg (a solid-solid phase change material added with at least one of the positive electrode, the negative electrode, the separator, the electrolyte, abstract; KHF2 is an exemplary solid-solid phase change material, page 3 and claim 7; see also Example 9).  KHF2 inherently meets the claimed IPCM.  
As to claim 4, Hu et al. teach there is “at least one” inorganic solid-solid phase change material (page 3 and claim 7) which meets the claimed limitation that there is a plurality of different IPCMs. 
As to claim 5, Hu et al. teach the IPCM(s) are isolated (the solid-solid phase change material may be coated on the positive and negative current collectors and positive and negative membranes, see the paragraph bridging pages 2 and 3, which are sandwiched between other layers).
As to claim 6, Hu et al. teach the IPCM(s) are encapsulated in a polymer (the solid-solid phase change material may be added to a cell membrane constructed of high density polyethylene, page 3; this structure reads on the dispersion, i.e., encapsulation, of the solid-solid phase change material in a polymer). 
As to claims 7-9, Hu et al. teach a battery-package for containing a battery (battery with temperature regulation function, abstract; the disclosed battery reads on a battery-package) comprising a battery protection system comprising at least one at least one non-flammable anhydrous inorganic phase change material or IPCM where the IPCM undergoes a phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg (a solid-solid phase change material added with at least one of the positive electrode, the negative electrode, the separator, the electrolyte, abstract; KHF2 is an exemplary solid-solid phase change material, page 3 and claim 7; see also Example 9) wherein the battery protection system is on a battery-can, on the battery, or within the battery-can (the solid-solid phase change material is inside or outside of the lithium ion battery, abstract). KHF2 inherently meets the claimed IPCM.  
As to claim 10, Hu et al. teach a preferred location for the solid-solid phase change material is in the electrodes, the separator, or in the electrolyte (abstract) which meet the claimed limitation that the battery protection system is on or within the separator between the battery’s electrodes. 	As to claim 12, Hu et al. teach the IPCM comprises a filler in a composite (the solid-solid phase change material may be directly added in the positive or negative film constituting the active material of the cathode or anode, page 3). 
As to claims 13 and 14, Hu et al. teach the positive electrode comprises a superconducting carbon Super P (Embodiment 1 on page 4).  Accordingly, combined with the above express teaching that the solid-solid phase change material may be directly added in the positive or negative film constituting the active material of the cathode or anode (page 3), a person of ordinary skill in the art would at once envisage a positive electrode active material composition comprising the solid-solid phase change material and a carbon filler reading on a heat transfer filler. 
As to claim 15, Hu et al. teach the IPCM(s) are encapsulated in a polymer (the solid-solid phase change material may be added to a cell membrane constructed of high density polyethylene, page 3; this structure reads on the dispersion, i.e., encapsulation, of the solid-solid phase change material in a polymer). 
As to claims 16-18, Hu et al. teach a method comprising providing a battery-package comprising a battery protection system (battery with temperature regulation function, abstract; the disclosed battery reads on a battery-package) comprising at least one at least one non-flammable anhydrous inorganic phase change material or IPCM on and/or within a battery-can encasing a battery (a solid-solid phase change material added with at least one of the positive electrode, the negative electrode, the separator, or the electrolyte, inside or outside of the lithium ion battery, abstract; KHF2 is an exemplary solid-solid phase change material, page 3 and claim 7; see also Example 9) and absorbing heat in the IPCM by at least one phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg of heat (the solid-solid phase change material is provided to absorb heat and prevent thermal runaway, e.g., above 150°C, of the battery, page 3).  KHF2 inherently meets the claimed IPCM.  
As to claim 19, Hu et al. teach the IPCM comprises a heat transfer filler in a composite (the solid-solid phase change material may be directly added in the positive or negative film constituting the active material of the cathode or anode, page 3; an example of the positive electrode comprises a superconducting carbon Super P, Embodiment 1 on page 4; accordingly, a person of ordinary skill in the art would at once envisage a positive electrode active material composition comprising the solid-solid phase change material and a heat transfer filler).
As to claim 20, Hu et al. teach the IPCM(s) are encapsulated in a polymer (the solid-solid phase change material may be added to a cell membrane constructed of high density polyethylene, page 3; this structure reads on the dispersion, i.e., encapsulation, of the solid-solid phase change material in a polymer). 

Claims 1-5, 7-9, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (CN 107768647 A).  An English language machine translation of Gao et al. is provided with this correspondence.
As to claims 1-3, Gao et al. teach a battery protection system (inorganic flame retarding substance coating an active material of a lithium ion battery to provide a high-safety anode, abstract and page 1) comprising at least one non-flammable anhydrous inorganic phase change material or IPCM in thermal contact with the battery or a battery-can housing the battery that undergoes a phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg (the coating comprises 1-95 wt.% of an inorganic phase change material, preferably including LiNO3, abstract and pages 3 and 4; the coating has a heat absorbing function that improves a cooling rate during/avoiding thermal runaway, page 4).  LiNO3 inherently meets the claimed IPCM and undergoes a solid-liquid phase change. 
As to claim 4, Gao et al. teach the phase change material comprises a plurality of different IPCMs (the inorganic phase change material also contains a molten/melting salt compound of, e.g., LiNO3-NaCl, page 3). 
As to claim 5, Gao et al. teach the IPCM are isolated (the coating containing the phase change material is present as a uniform surface coating on a lithium nickel cobalt manganese active material, Examples 1 and 2 on page 6 and Fig. 1 and 2; in other words, the phase change material is shown to be isolated to a coating on the surface of active material powder). 
As to claims 7-9, Gao et al. teach a battery-package for containing a battery (lithium ion battery comprising a high-safety anode comprising a inorganic flame retarding substance coated on the active material, abstract and page 1; the disclosed lithium ion battery reads on a battery-package) comprising at least one non-flammable anhydrous inorganic phase change material or IPCM that undergoes a phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg (the coating comprises 1-95 wt.% of an inorganic phase change material, preferably including LiNO3, abstract and pages 3 and 4; the coating has a heat absorbing function that improves a cooling rate during/avoiding thermal runaway, page 4) wherein the battery protection system is on a battery-can, on the battery, or within a battery-can (the coating is on the active material, described above).  LiNO3 inherently meets the claimed IPCM and undergoes a solid-liquid phase change. 
As to claim 11, Gao et al. teach the battery-package further comprises a eutectic mixture of inorganic salts comprising LiNO3 (the inorganic phase change material also contains a molten/melting salt compound of, e.g., LiNO3-NaCl, page 3; not only does the Office interpret the reference’s distinction of the pairs of salts, e.g., LiNO3-NaCl, as a “melting salt compound” or “molten salt compound” versus merely a single salts, e.g., LiNO3, as an “inorganic phase change material” on page 3 of the reference as indicating the LiNO3-NaCl is a eutectic mixture, a person of ordinary skill in the art would understand LiNO3-NaCl is a eutectic mixture or capable of being a eutectic mixture depending on the concentration of LiNO3 and NaCl). 
As to claims 12-14, Gao et al. teach the IPCM comprises a carbon-containing heat transfer filler in a composite (the coating comprises 1-95 wt.% of the inorganic phase change material as well as 1-20 wt.% of a high heat conducting inorganic material, preferably graphite, page 3).
As to claims 16-18, Gao et al. teach a method comprising providing a battery-package (lithium ion battery comprising a high-safety anode comprising a inorganic flame retarding substance coated on the active material, abstract and page 1; the disclosed lithium ion battery reads on a battery-package) comprising at least one non-flammable anhydrous inorganic phase change material or IPCM on and/or within a battery-can encasing a battery (the coating on the active material comprises 1-95 wt.% of an inorganic phase change material, preferably including LiNO3, abstract and pages 3 and 4) and absorbing heat in the at least one IPCM by at least one phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg of heat (the coating has a heat absorbing function that improves a cooling rate during/avoiding thermal runaway, page 4).  LiNO3 inherently meets the claimed IPCM and undergoes a solid-liquid phase change at 255°C. 
As to claim 19, Gao et al. teach the IPCM comprises a heat transfer filler in a composite (the coating comprises 1-95 wt.% of the inorganic phase change material as well as 1-20 wt.% of a high heat conducting inorganic material, page 3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 107768647 A) as applied to claims 1-5, 7-9, 11-14, and 16-19 above.  
The disclosure of Gao et al. is relied upon as set forth above.  Gao et al.’s teaching of the LiNO3-NaCl as a “melting salt compound” or “molten salt compound” is interpreted as meaning (or would be at once envisaged by a person of ordinary skill in the art) the LiNO3-NaCl is a eutectic mixture, as described above. 
In the event the disclosure of a LiNO3-NaCl melting/molten salt compound fails to anticipate the claimed eutectic property of the mixture, at the time of the effective filing date the claimed eutectic property would have nevertheless been obvious to a person of ordinary skill in the art of heat storage compositions (such as salt-based phase change materials) reading/practicing Gao et al.’s invention.  Gao et al. teaches the phase change temperature range of the inorganic phase change material is or is adjusted to be within the range of 80-400°C (page 5) and teaches the selection of a phase change material comprising LiNO3 or LiNO3-NaCl.  LiNO3 is well known in at least the heat storage and inorganic chemistry arts to undergo a solid-liquid phase change (melt) at 255°C, and LiNO3-NaCl is also well known in the same arts to contain a eutectic composition at 87%-13% LiNO3-NaCl with a melting temperature at approximately 220°C.  Accordingly, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the heat storage or inorganic chemistry art to provide a eutectic blend of LiNO3 and NaCl as the inorganic phase change material of Gao et al. in order to adjust the phase change temperature within the express range of the reference with the reasonable expectation of successfully obtaining an active material coating that improves safety of a lithium ion battery.  
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure or the reference(s) described above:  Zhou et al. (“A study of a eutectic salt of lithium nitrate and sodium chloride (87-13%) for latent heat storage,” Solar Energy Materials and Solar Cells 167, 2017, 157-161) teach 87-13% LiNO3-NaCl is a eutectic salt having a melting temperature of approximately 220°C (abstract). 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 6, 2022